UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6577



JAMES ALBERT TAYLOR,

                                           Petitioner - Appellant,

          versus


STATE OF MARYLAND, in the Circuit for Calvert
County,

                                            Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
01-50-S)


Submitted:   June 21, 2001                  Decided:   July 5, 2001


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James Albert Taylor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Albert Taylor seeks to appeal the district court’s order

denying relief on his complaint filed under 42 U.S.C.A. § 1983

(West Supp. 2000), which the district court construed as a petition

for habeas corpus under 28 U.S.C. § 2241 (1994).     We dismiss the

appeal for lack of jurisdiction because Taylor’s notice of appeal

was not timely filed.

     Parties are accorded thirty days after entry of the district

court’s final judgment or order to note an appeal, see Fed. R. App.

P. 4(a)(1), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6).     This appeal period is “mandatory and

jurisdictional.”    Browder v. Director, Dep’t of Corrections, 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)).

     The district court’s order was entered on the docket on

January 16, 2001.   Taylor’s notice of appeal was filed on March 27,

2001.   Because Taylor failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we deny

a certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                          DISMISSED


                                  2